Citation Nr: 0521486	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  97-15 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by dizzy spells and headaches.

2.  Entitlement to service connection for respiratory 
disability, residuals of upper respiratory infections. 

3.  Entitlement to service connection for schizophrenia.

4.  Entitlement to service connection for a vision disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to March 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Buffalo, New York 
(RO), which denied the benefits sought on appeal.   

In a March 1997 RO rating decision, the RO denied service 
connection for a psychiatric disability.  The veteran 
perfected an appeal as to that denial, and subsequently in an 
April 2002 decision, the Board denied the appeal.  The 
veteran then appealed the April 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In a December 2002 order, the Court granted a December 2002 
joint motion from the parties to vacate and remand the April 
2002 Board decision for compliance with the joint motion.  In 
August 2003, the Board remanded the case to the RO for action 
consistent with the December 2002 Court order.

In a January 2004 rating decision, the RO denied service 
connection for vision disorder, and respiratory disorder, 
residuals of upper respiratory infections.  The RO indicated 
that the respiratory disorder claim had previously been 
denied and was considered reopened by the January 2004 rating 
decision.  The RO also denied service connection for 
disability manifested by dizzy spells and headaches, on the 
basis that new and material evidence had not been presented 
to reopen the claim.  The veteran perfected an appeal as to 
these three claims.  

In a September 2004 decision, the Board reopened the claims 
for service connection for (1) disability manifested by dizzy 
spells and headaches, and (2) respiratory disability, 
residuals of upper respiratory infections.  In that decision, 
the Board also remanded the underlying claims for service 
connection for those two claimed disorders for further 
development and adjudication on the merits; and remanded 
claims for service connection for schizophrenia and for a 
vision disorder for further development.

As indicated above, in September 2004 the Board reopened the 
claims for service connection for (1) disability manifested 
by dizzy spells and headaches, and (2) respiratory 
disability, residuals of upper respiratory infections.  Even 
though a subsequent February 2005 supplemental statement of 
the case addressed whether new and material evidence had been 
submitted to reopen those claims, they are reopened pursuant 
to the September 2004 Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In September 2004 the Board remanded the claims on appeal for 
further development to include  VA examination.  Pursuant to 
the REMAND instructions, the RO scheduled the veteran for 
examinations of the four claimed disabilities.  The record 
indicates that in December 2004 the veteran was notified of 
the examinations scheduled for later in December 2004 and 
January 2005.  The veteran failed to report for the scheduled 
examinations. 

Under 38 C.F.R. § 3.655, when entitlement to a benefit cannot 
be established or confirmed without a current VA examination, 
then a claimant's failure to report to such scheduled VA 
examination without good cause, will result in a denial of 
the claim(s) for increase.  See 38 C.F.R. § 3.655(b) (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  

In this case, in June 2005 the veteran's representative 
notified the RO that the veteran had suffered a heart attack 
and was admitted to Rochester General Hospital, and therefore 
had been unable to attend the scheduled examinations.  The 
representative requested that the RO reschedule the 
examination.  
  
Based on the foregoing, the facts meet the criteria for good 
cause for the veteran's failure to report to the scheduled 
examinations.  The RO should reschedule the examinations 
regarding his four claimed disabilities: (1) disability 
manifested by dizzy spells and headaches, (2) respiratory 
disability, residuals of upper respiratory infections, (3) 
schizophrenia, and (4) a vision disorder.  

In connection with the examinations, the Board notes the 
following pertinent evidence of record.  There are current 
diagnoses with respect to the veteran's claims of entitlement 
to service connection for (1) disability manifested by dizzy 
spells and headaches, and (2) respiratory disability.  The 
veteran has been diagnosed as having a migraine disorder and 
chronic obstructive pulmonary disease.  In an April 2001 
statement, Winston Hamilton, MD, provided an opinion 
indicating that the veteran's pulmonary problems are possibly 
Army related symptoms.  

The veteran was diagnosed with severe undifferentiated 
schizophrenic disorder during a November 1996 VA examination, 
which is the most recent VA examination addressing this 
matter.  However, the report of that examination does not 
contain an opinion as to whether there is a nexus between 
that psychiatric disability and service.  Further, the 
clinical record contained in the claims file does not show 
evidence of a psychiatric disability during service or for 
many years afterwards.  

The record presents only one medical opinion regarding the 
etiology of the veteran's schizophrenia.  In July 2003, 
Jonathan Mangold, PhD, provided an opinion that 
notwithstanding the fact that the veteran avoided or perhaps 
evaded treatment for nearly twenty-six years, that it was 
likely as not that the veteran developed schizophrenia to a 
degree of at least 10 percent within a year of discharge.  
See 38 C.F.R. § 3.307, 3.309.  Subsequently there are 
additional VA medical records added to the claims file 
showing treatment for the veteran's psychiatric condition.

There is evidence of a current vision disorder, as reflected 
in a March 2002 statement from H. James Herring, MD.  In that 
statement, Dr. Herring noted that the veteran had had three 
routine examinations with 20/20 corrected vision in each eye 
and no demonstrable abnormality on examination of the eyes, 
but the veteran did have episodic metamorphopsia.  The 
veteran said this had been in the past attributed to the use 
of psychiatric drugs.  In that statement, Dr. Herring 
provided an opinion indicating that the veteran's episodic 
metamorphopsia was not inconsistent with a history of 
ophthalmic migraine.  

In a November 2002 statement, Gene Tolomeo, MD, noted that he 
had evaluated the veteran for his visual problems and 
headaches.  He noted that the veteran had had intermittent 
visual graying for years, which the veteran believed started 
in his early 20's while in the Army.  Dr. Tolomeo concluded 
with an impression that the veteran's history was consistent 
with migraine with aura.  

In an April 2004 statement, Dr. Herring noted the veteran's 
complaints of metamorphopsia, and noted that it had been 
attributed to psychiatric drugs.  Dr. Herring noted that 
there was no ocular basis for the vision problems and 
concluded his statement with an opinion that it was possible 
that these were migraine phenomenon without headache.

In view of the foregoing, the Board finds that a 
contemporaneous and thorough VA examination should be 
conducted to determine the current nature, severity, and 
etiology of the veteran's claimed (1) disability manifested 
by dizzy spells and headaches (2) respiratory disability, (3) 
psychiatric disability and (4) vision disorder.  See Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993); see also, Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should arrange for the 
following VA examinations.  In conducting 
each examination, all studies deemed 
appropriate in the medical opinion of the 
examiner should be performed; and, all 
findings should be set forth in detail.  
The respective examiners should review 
the claims folder in conjunction with 
their examination, and this fact should 
be so indicated in the examination 
reports.  

A.  An appropriate VA examination to 
determine the nature and etiology of any 
disability manifested by dizzy spells and 
headaches, including migraine, and vision 
disorder manifested by  metamorphopsia, 
which the veteran may have.  After 
reviewing the available medical records 
and examining the appellant, the examiner 
should render comments specifically 
addressing the following questions: (1) 
If a chronic disability manifested by 
dizzy spells and headaches is diagnosed, 
and based upon an assessment of the 
entire record, is it at least as likely 
as not (probability of 50 percent or 
better) that such disorder is the result 
of disease or injury in service?  (2) If 
a chronic vision disorder including 
metamorphopsia is diagnosed, and based 
upon an assessment of the entire record, 
is it at least as likely as not 
(probability of 50 percent or better) 
that such disorder is the result of 
disease or injury in service?  (3) If a 
chronic metamorphopsia disorder is 
diagnosed, and based upon an assessment 
of the entire record, is it at least as 
likely as not (probability of 50 percent 
or better) that such disorder is 
etiologically related to his migraine or 
to use of psychiatric drugs?  In 
addressing this question, the examiner 
should consider and discuss the November 
2002 medical statement and opinion by Dr. 
Tolomeo, and set forth reasons for either 
agreeing or disagreeing with that 
physician's statement.

B.  An appropriate VA examination to 
determine the nature and etiology of any 
respiratory disability he may have.  
After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following:  
If a chronic respiratory disorder is 
diagnosed, and based upon an assessment 
of the entire record, is it at least as 
likely as not (probability of 50 percent 
or better) that such disorder is the 
result of disease or injury in service?  
In addressing this question, the examiner 
should consider and discuss the April 
2001 medical statement and opinion from 
Dr. Hamilton, and set forth reasons for 
either agreeing or disagreeing with that 
physician's statements.

C.  A VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability the veteran may 
have.  After reviewing the available 
medical records and examining the 
appellant, the examiner should render 
comments specifically addressing the 
following:  If a chronic psychiatric 
disorder is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or better) that such disorder is 
the result of disease or injury in 
service?  In addressing this question, 
the examiner should consider and discuss 
the July 2003 medical statement and 
opinion from Dr. Mangold, and set forth 
reasons for either agreeing or 
disagreeing with that physician's 
statements.

For each examination, the rationale for 
any opinion expressed should be included 
in the respective examination reports.  
If the examiner determines that it is not 
feasible to respond to any of the above 
inquiries, the examiner should explain 
why it is not feasible to respond.

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claims regarding 
(1) disability manifested by dizzy spells 
and headaches, and (2) respiratory 
disability, residuals of upper 
respiratory infections; and readjudicate 
the other two issues on appeal.  If a 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




